Citation Nr: 0830863	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-24 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for lumbar degenerative 
disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, which denied service connection 
for lumbar degenerative disc disease.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his lumbar degenerative disc 
disease disorder is the result of a January 1970 injury to 
his back during active military service.  Specifically, he 
states that he was injured when he fell from the bumper of a 
large truck and landed on his back.  (See statement in 
support of claim, January 2006.)  The veteran claims that he 
reported the incident to his sergeant but did not seek 
medical attention.  (See statement in support of claim, 
January 2006; American Legion brief, August 2008).  He states 
that although he did not seek treatment until many years 
later, he had difficulty standing and sitting for the next 
few months and continued to be symptomatic.  

The veteran's service treatment records are silent for any 
complaints of, or treatment for, back pain or injury during 
service.  His January 1971 separation examination reveals 
normal findings; the veteran indicated that he had no 
recurrent back pain, arthritis or rheumatism.  The examiner's 
note indicates only that the veteran claimed having had the 
mumps prior to service.

According to an August 1998 private physical therapy 
treatment record, the veteran sustained a work-related back 
injury while attempting to lift a 200-pound piece of 
equipment in December 1996.  A private January 1997 MRI 
indicates a diagnosis of degenerative spondylolysis and facet 
arthritis, moderate, and degenerative disc disease at the L5-
S1 level.  During a private neurological consultation in 
February 1997, the veteran claimed that he fell off of a 
truck while in the Army in 1970.  The private physician 
diagnosed multilevel lumbar degenerative disc disease with 
left L4-5 disc bulge and left thigh pain.  

However, according to a January 1999 disability report 
written by another private physician to an insurance examiner 
in 1999, the veteran denied a history of any prior injuries 
other than the December 1996 work-related back injury.  The 
examiner wrote that the veteran first developed symptoms 
referable to his back in December 1996 and stated "[t]his 
examiner is not aware of any specific injuries prior to 
December 1996."  His diagnosis was 1.) lumbar degenerative 
disease, most severe at L5-S1, 2.) bilateral neural foraminal 
narrowing, L5-S1, and 3.) chronic low back pain.

In January 2006, the RO received, in connection with the 
veteran's claim for service connection for lumbar 
degenerative disc disease, a copy of a letter from the Social 
Security Administration (SSA) in which it showed that the 
veteran was found to be disabled (effective April 2001) and 
was receiving Social Security Disability Insurance.  It is 
apparent that the veteran believes this information to be 
relevant to his claim.  Moreover, VA has a duty to obtain SSA 
records when it has actual notice that the veteran was 
receiving SSA benefits.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 188 (2002); Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the RO should contact the SSA and obtain and 
associate with the claims file copies of the veteran's 
records regarding his SSA benefits, including the medical 
records upon which any decision was based.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(2).

In this case, because there is "an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service," 
but there is "insufficient competent medical evidence on 
file for the Secretary to make a decision on the claim," a 
VA examination and opinion as to whether the veteran's lumbar 
degenerative disc disease began during service or is related 
to some incident of service would be helpful in adjudicating 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4)(1).  The requirement under the VCAA for 
warranting a VA examination, that the evidence "indicates" 
that the veteran's disability "may" be associated with the 
veteran's service, is a low threshold.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the SSA to 
obtain a complete copy of the veteran's 
records concerning his benefits, including 
all medical records.

2.  After reviewing the SSA records, if 
there is evidence establishing the 
possibility of an in-service lumbar spine 
injury, schedule the veteran for a VA 
neurological or orthopedic examination for 
the purposes of determining the nature, 
approximate onset date and/or etiology of 
any lumbar degenerative disc disease 
disability that is currently present.  Any 
tests deemed necessary should be conducted 
and the claims folder must be provided to 
the examiner for review in conjunction 
with the examination.  Following a review 
of the relevant evidence in the claims 
file, and the clinical evaluation, the 
examiner should be asked to indicate 
whether it is at least as likely as not 
(i.e., whether there is at least a 50 
percent probability) that such disorder 
began during service, or is related to 
some incident of service.  Any and all 
opinions must be accompanied by a complete 
rationale.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  "More likely" 
and "as likely" support the contended 
causal relationship; "less likely" 
weighs against the claim.

3. Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
L. J. WELLS-GREEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


